Citation Nr: 1612105	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1962 to September 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the Veteran's claim for an increased rating for his bilateral hearing loss. 

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

Audiological evaluations reflect that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level I hearing impairment in his left ear and no worse than Level II hearing impairment in his right ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 1155, 5107; 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (DC).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). The Board finds that the VA examinations provided for the issues decided herein are adequate under the law. 

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2015). The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.

Increased Ratings - In General

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability. 38 C.F.R. §§ 4.1, 4.2. When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

In cases where an initial assignment of a disability rating is in question, as it is here, the entire record must be evaluated. See Fenderson v. West, 12 Vet. App. 119 (1999). Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Rating - Bilateral Hearing Loss 

The Veteran asserts that his bilateral hearing loss is worse than that represented by his current non-compensable rating. During the pendency of this appeal, the Veteran was afforded several VA audiological examinations for his hearing loss. A review of the results of these examinations, along with other relevant evidence of record reveals that the Veteran's hearing loss, at worst, do not meet the criteria for a compensable rating under VA regulations. Therefore, the Veteran's claim for a compensable rating for his service-connected bilateral hearing loss is denied, and his noncompensable rating is continued. 

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2014), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule. The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. 38 C.F.R. § 4.85. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id.

The U.S. Court of Appeals for Veterans Claims (Court) has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The Veteran's service-connected hearing loss is currently assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.85, DC 6100. 

In May 2007, the Veteran was afforded his first VA audiological examination. The Veteran exhibited the following puretone thresholds, in decibels:


1000Hz
2000Hz
3000Hz
4000Hz
Avg. 
Right
15
55
60
60
55
Left
45
50
55
55
51

The average puretone threshold decibel loss was 55 in the right ear, and 51 in the left ear. Speech audiometry (Maryland CNC) revealed speech recognition ability of 88 percent in the right ear and of 96 percent in the left ear. The examiner diagnosed the Veteran with sensorineural hearing loss in both ears. 

Applying the findings of the May 2007 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met. As previously noted, the Veteran's right ear manifested an average puretone threshold of 55 dB, with a 88 percent speech discrimination score, and the left ear manifested an average puretone threshold of 51 dB, with a 96 percent speech discrimination score in the May 2007 VA evaluation. Since the puretone tests revealed that neither ear had all four relevant categories (1000Hz, 2000Hz, 3000Hz and 4000Hz) registering above 55 dB, the Veteran's hearing acuity was measured referencing 38 C.F.R. § 4.85, Table VI. See 38 C.F.R. § 4.86(a). Under Table VIA, the right ear hearing acuity was manifested by no more than level II, and the left ear, evaluated was manifested by a hearing acuity of no more than level I.  

The results found during this examination represent the greatest degree of severity for the Veteran's hearing acuity during the entire appeals period. However, the result from this examination remains below the criteria required for a compensable rating. 38 C.F.R. §§ 4.85. Table VII. Such designations equate to a non-compensable evaluation for the entire appeal period. See 38 C.F.R. § 4.85(f). As such, the probative evidence fails to demonstrate a more severe hearing loss disability than is currently contemplated by the Veteran's non-compensable rating. 

The Board has considered the Veteran's statements regarding the severity of his bilateral hearing loss. The Board acknowledges that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation. Jandreau, 492 F.3d 1372; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). However, the clinical findings reported on examination are more probative than the Veteran's statements as he is not shown to have the requisite education, experience and training to determine the severity level of his service-connected bilateral hearing loss as it applies to the rating schedule. See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991). The Board finds that the VA examination afforded to the Veteran more probative in establishing his specific level of hearing loss in light of such rating schedule, which is determined by objective levels of hearing acuity. Therefore, considering the Veteran's subjective report, and weighing the probative medical evidence, the Board finds that the preponderance of the relevant evidence is against the claim.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Ratings Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms". Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the Rating Schedule. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. The rating criteria for the Veteran's currently assigned noncompensable rating under Diagnostic Codes 6100 contemplate his level of symptomatology. Specifically, the criteria account for the Veteran's current puretone thresholds and speech recognition ability.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. See Martinak, 21 Vet. App. at 455. The September 2013 VA examiner noted that the Veteran reported his hearing loss did not impact the ordinary conditions of daily life, including ability to work. However, in the Veteran's substantive appeal, he stated that, "I strongly contest this decision on the fact that I am practically deaf and have numerous problems communicating, hearing traffic, and all other aspects in my daily life."  However, the Board finds that the Veteran's hearing difficulties are adequately contemplated by the rating schedule, as these symptoms are encompassed within the speech discrimination component of the hearing loss rating.  Notably, 38 C.F.R. §§ 4.85, 4.86 contemplates any functional loss due to hearing impairment. 

Although the Board is sympathetic to the Veteran, to the extent that VA's current schedule requires a significant degree of hearing loss before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252(b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")  As the Veteran's difficulty hearing is contemplated by the schedular criteria, the first prong of the Thun test is not satisfied. Therefore, referral for extraschedular consideration is not warranted.

However, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations, or the like, for his hearing loss disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would, by itself, cause any impairment with employment, such as "marked interference" over and above that which is already contemplated in the assigned schedular rating.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In an August 2013 rating decision, a request for a TDIU, to include all his service-connected disabilities, was considered and denied by the RO. This adjudication arose out of a specific June 2012 request for TDIU consideration based upon all of his service-connected disabilities. The Veteran did not appeal such decision. Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim. See Roebuck v. Nicholson, 20 Vet. App 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim). Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims. Id. at 315. Given the foregoing, the Board concludes that the TDIU request was separately adjudicated and based upon disabilities not included in this increased rating claim; it was not perfected for appellate review. C.f. Yancy v. McDonald, No. 14-3390, 2016 WL 747304 at *13 (Vet. App. February 26, 2016).  Accordingly, the Board does not have jurisdiction over the TDIU request and need not refer or remand the matter.  See DiCarlo v. Nicholson, 20 Vet.App. 52, 55 (2006) (holding that the Board lacks jurisdiction to make findings on issues that are not on appeal).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). In this instance, the benefit of the doubt doctrine, however, is not applicable with regard to the Veteran's claim at any time during the appeal period as the preponderance of the evidence is against a compensable rating for his service-connected bilateral hearing loss. Therefore, the Veteran's claim for an initial compensable rating for hearing loss must be denied. 


ORDER

Entitlement to a compensable initial rating for bilateral hearing loss is denied. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


